DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Rejection Under 101:
Applicant's arguments filed 11/20/2020 have been fully considered. Applicant argues that:
The claims do not seek to tie up any judicial exception such that others cannot practice it. Instead the claims as amended recite a specific mechanism for scaling accessing, and storing electronic medical records by defining specific details of the data structure format.
The claims should be eligible because they are similar to Example 42 of the 2019 PEG by reciting storing information and providing remote access over a network. The amended claims also recite an extensible data format for scalably modifying the EHR. Therefore, the claims recite a specific improvement and are not directed toward an abstract idea. 
Regarding A, while preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Several Federal Circuit decisions, however, have noted the absence of preemption when finding claims eligible under the Alice/Mayo test. See MPEP 2106.04 (I). See the updated 101 rejection below that walks through the Alice/Mayo test. The problem described is, at best, a business or data analysis problem, not a technical problem that the computer caused. There is no physical improvement to the computer. 
Regarding B, as discussed in the 101 rejection the claims recite a method of organizing human activity. As clarified below in that rejection, organizing information in order to provide the EHR data to the provider amounts to commercial interactions between a service provider and patient. Or alternatively, it can amount to managing personal behavior and interactions behavior such as following rules about who is allowed to view the patient’s EHR. Therefore, the claims recite a method of organizing human activity. 
Rejection Under 102:
Applicant's arguments filed 11/20/2020 have been fully considered. Applicant argues that:
The prior art does not disclose using XML as the structure format for electronic personal health records that includes core patient data module and additional data modules. 
The prior art does not disclose the patient health record stored on or accessed from device that is in the physical possession of the patient, such as their smart phone. 
Regarding A, Applicant’s arguments appear to be directed toward the amendments. Due to the amendments the scope of the claims has changed and therefore Applicant’s arguments are moot. However, Pollanz at [0056] is construed to read on applicant’s claims. See the updated rejection for further clarification.  
Regarding B, Applicant’s arguments appear to be directed toward the amendments. Due to the amendments the scope of the claims has changed and therefore Applicant’s arguments are moot. However, Pollanz at [0057] reads on this limitation. See the updated rejection for further clarification.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 6-12, 18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1, 3 are drawn to a computing device for facilitating cross-provider informational exchanges, which is within the four statutory categories (i.e. apparatus). Claims 4, 6-12 are drawn to a system for facilitating cross-provider informational exchanges, which is within the four statutory categories (i.e. apparatus). Claims 17-24 are drawn to a method for facilitating cross-provider informational exchanges, which is within the four statutory categories (i.e. process).
Step 2A of the Alice/Mayo Test - Prong One 
The independent claim 4 (and substantially similar with independent claims 1 and 17) recites: 
A modular electronic personal health record system, the system comprising: 
a patient computing system including an electronic processor configured to 
store in a memory of the patient computer system an electronic personal health record having personal health information of a patient, wherein the electronic personal health record is an extensible data format including a core patient data module and one or more additional data modules; 
assign, with the electronic processor, permission rights to the personal health information of the patient; 
receive a report query for personal health information from a server associated with a service provider; 
determine whether the service provider has permission to access the personal health information of the patient; 
retrieve personal health information from the electronic personal health record in response the service provider having permission to access the personal health information of the patient;
send the personal health information to the server associated with the service provider;
generate a new data module for the patient based on data received from the server associated with the service provider, the new data module including a schema for data relevant to a specific topic; and 
modify the electronic personal health record stored to the memory by adding new data module to the electronic personal health record.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of commercial interactions, but for the recitation of generic computer components. For example, but for the processor with memory comprising instructions to perform the steps, to permission rights and requests to access a medical record in the context of this claim encompasses an automation of organizing medical information to control access to health information for authorized providers. Alternatively, the elements can amount to managing personal behavior and interactions, but for the generic computer components. For example, the claims amount to organizing information for following rules about who is allowed to view the patient’s EHR in order to facilitate sharing of information between individuals. If a claim limitation, under its broadest reasonable interpretation, covers management of commercial interactions or personal behavior/interactions, but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).  
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3, 6-12, 18-24 reciting particular aspects of organizing the access rights for medical records, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
The independent claim 4 (and substantially similar with independent claims 1 and 17) recites: 
A modular electronic personal health record system, the system comprising: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a patient computing system including an electronic processor configured to (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
store in a memory of the patient computer system an electronic personal health record having personal health information of a patient, wherein the electronic personal health record is an extensible data format including a core patient data module and one or more additional data modules; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
assign, with the electronic processor (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), permission rights to the personal health information of the patient;  
receive a report query for personal health information from a server associated with (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) a service provider; 
determine whether the service provider has permission to access the personal health information of the patient; 
retrieve personal health information from the electronic personal health record (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) in response the service provider having permission to access the personal health information of the patient;
send the personal health information to the server associated with (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) the service provider;
generate a new data module for the patient based on data received from the server associated with the service provider, the new data module including a schema for data relevant to a specific topic; and (merely data-gathering steps as noted below, see MPEP 2106.05(g), Versata)
modify the electronic personal health record stored to the memory by adding new data module to the electronic personal health record. (merely data-gathering steps as noted below, see MPEP 2106.05(g), Versata) and (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) 
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of a computing system with electronic processors, data storage modules, electronic personal health records, and 
add insignificant extra-solution activity to the abstract idea (such as recitation of new data module based on received data and modifying records amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g)) 
generally link the abstract idea to a particular technological environment or field of use (such as steps performed by generic computer structure to determine access rights for patient records from requesting providers, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3, 6-12, 18-24 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, and claims 3, 6-12, 18-24 additional limitations which generally link the abstract idea to a particular technological environment or field of use). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as  using a computing system with electronic processors, data storage modules, electronic personal health records, and servers, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and Versata Dev. Group, MPEP 2106.05(d)(II)(iv); using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 10-12, 17, 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pollanz (US 2006/0184524).
Regarding claim 1, Pollanz discloses a computing device associated with a patient (Pollanz Figs. 1 and 39 and corresponding texts), the computing device comprising: 
a memory storing an electronic personal health record having personal health information of the patient, wherein the electronic personal health record is an extensible data format including a core patient data module and one or more additional data modules; and (Pollanz Fig. 1 and corresponding text; [0051] discloses storing personal medical data in a patient owned data repository [0056] discloses the servers 110 are used to implement the program which is written in extensible markup language and has corresponding structural framework and databases to run the patient record portal for accessing patient records according to the system of Fig. 1 and also has one or more additional data modules or databases such as the prescription database 115  [0134] discloses using XML database for medical records)
an electronic processor connected to the memory and configured to assign permission rights to the personal health information of the patient, (Pollanz [0060] discloses granting rights in order to view the patient’s medical information, where the patient uses the authorization tool to initiate and grant access rights to medical partners)
receive a report query for personal health information from a server associated with a service provider, (Pollanz [0060] discloses an authorized healthcare provider using the program to submit queries for medical information [0057] discloses that the program used to submit the queries is located on servers 110);
determine whether the service provider has permission to access the personal health information of the patient, (Pollanz Fig. 39 and corresponding text; [0057] discloses users connecting to the program hosted on the servers and the program controls which third parties can access the medical information)
retrieve personal health information from the electronic personal health record in response to determining whether the service provider has permission to access the personal health information of the patient,  (Pollanz Fig. 39 and corresponding text; [0128] discloses that 
send the personal health information to the server associated with the service provider (Pollanz [0059] discloses that the applications and programs are designed to cooperate with the medical professionals and provide the data that is accumulated over the years so that the medical provider can analyze the data that was requested for their specific needs or goals; [0060] discloses the program permits the authorized provider to submit queries for information, review the health information, and correct/update the information)
generate a new data module for the patient based on data received from the server associated with the service provider, the new data module including a schema for data relevant to a specific topic, and (Pollanz [0075] discloses a welcome page for controlling and accessing patient data, including the option to add a new medical event or new data entry to one of the categories, such as, new medication, new diagnosis, new medical report, radiology/images, new laboratory results {construed as the schema for specific topics of patient data} in the new data module)
modify the electronic personal health record stored to the memory by adding the new data module to the electronic personal health record (Pollanz [0075] discloses adding new data events to the medical history for the patient’s record [0056] discloses patient databases for maintaining patient records).
Regarding claim 3, Pollanz discloses the computing device of Claim 1, and Pollanz further discloses: wherein the electronic processor is configured to receive the report query from the server associated with the service provider by receiving the report query from a provider access application running on a service provider computing device (Pollanz [0052] discloses the invention is internet based and includes medical doctor portals that include connected applications for facilitating the queries and collection of data [0057] discloses that the users access the system with their personal computers which is construed as the processor configured to receive the report).
Regarding claim 4
Regarding claim 10, Pollanz discloses the system of claim 4, and Pollanz further discloses: a reporting software application configured to access the electronic personal health record from the patient computing system to provide analysis and reporting of the personal health information of the patient. (Pollanz [0060] discloses the program permits the provider to submit queries and prepare reports for conditions and symptoms, medication specific queries, and reports).
Regarding claim 11, Pollanz discloses the system according to claim 10, and Pollanz further discloses: wherein the reporting software application is stored and executed on a third-party server positioned at a separate location than the patient computing system and the server associated with the service provider. (Pollanz [0056] discloses a network for communicating with one or more servers 110 which may be connected to a patient database in which portals can be created and maintained [0052] discloses portals are designed to enable patients and their multiple record holders, whether professional medical or laymen data operators, to connect to and interface with third-party (medical) applications). 
Regarding claim 12, Pollanz discloses the system according to claim 4, and Pollanz further discloses: wherein the service module further comprising at least one third party application for analyzing the personal health information. (Pollanz [0052] discloses portals are designed to enable patients and their multiple record holders, whether professional medical or laymen data operators, to connect to and interface with third-party (medical) applications).
Regarding claim 17, the claim recites substantially similar limitations as those already addressed in the rejection of claim 1, and, as such, is rejected for similar reasons as given above. 
Regarding claim 19, Pollanz discloses the computer device of claim 1, and Pollanz further discloses wherein the core patient data module includes a plurality of fields and patient-specific data for each field of the plurality of fields, and wherein the new data module includes a plurality of fields relating to the specific topic and patient- specific data for each field of the plurality of fields relating to the specific topic. (Pollanz [0075] discloses a welcome page for controlling and accessing patient data, including the option to add a new medical event or new data entry to one of the categories, such as, new medication, new diagnosis, new medical report, radiology/images, new laboratory results {construed as the schema for specific topics of patient data in the new data module where each topic is a field}).
Regarding claim 20, Pollanz discloses the computing device of claim 1, and further discloses wherein the computing device associated with the patient is a smart phone. (Pollanz Fig. 1 and 
Regarding claim 21, the claim recites similar limitations as those already addressed in the rejection of claim 19 and, as such, is rejected for similar reason as give above. 
Regarding claim 22, the claim recites similar limitations as those already addressed in the rejection of claim 20 and, as such, is rejected for similar reason as give above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pollanz in view of Felsher (US 2002/0010679).
Regarding claim 6, Pollanz discloses the system of Claim 4, and Pollanz further discloses:
storing the electronic personal health record of the patient and provide a patient access application for interfacing with the electronic personal health record for the patient and to allow the patient to retrieve and/or input personal health information via the patient computing system. (Pollanz [0049] discloses a flow diagram in Fig. 39 for implementing a patient portal for patients to access; [0056] discloses that the portals may be created and maintained for individual patients who have subscribed to the service [0075] discloses, as shown in Fig. 2, a welcome page that included information about the patient. The interface page has options for different actions such as a location to view patient medical history, enter new data, and enter new reports; [0057] 
Pollanz does not appear to explicitly disclose a non-transitory computer-readable computer system with memory that stores instructions that carry out the invention by the processor. However, Felsher teaches it is old and well known in the art of health care data processing to have: 
wherein the patient computing system further includes a non-transitory computer-readable memory and computer-executable instructions that, when executed by the electronic processor (Felsher [0073] teaches a computer readable medium that stores instructions that when carried out allow the computer system to receive and transmit data files).
“[W]hile a paper-based record system can adequately support individual patient-physician encounters, it fails to serve as a source of pooled data for large-scale analysis. While the medical data in the paper-based records is substantial, the ability to adequately index, store and retrieve information from the paper-based mechanisms prevents efficient analysis of the data. Thus, paper medical records could be a rich source of information for generating new knowledge about patient care, if only their data could be accessed on a large scale.” Felsher [0008]. “The medical records for an individual may, over time, grow to multiple megabytes or even gigabytes of data, and advanced medical techniques promise to increase the available data. These records come from a number of different medical service providers, and may be stored in geographically disparate locations. Often, a new medical service provider will seek to review all appropriate previous medical records for a patient.” Felsher [0011].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the computing device of Pollanz to incorporate a computing system that includes a non-transitory computer readable memory with instructions to execute the invention as taught by Felsher. Having the computer instructions execute the processing of the data files allows for a simple and safe way to exchange information on a larger scale.  
Regarding claim 7, Pollanz discloses the system of Claim 4, Pollanz further discloses: 
a service provider computer system for a provider access application configured to interface with the electronic personal health record for the patient stored on the patient computing system and to allow the service provider to retrieve and/or input personal health information for each of a plurality of patients. (Pollanz [0052] discloses a medical doctors portal 
Pollanz does not appear to explicitly disclose a non-transitory computer-readable computer system with memory that stores instructions that carry out the invention by the processor. However, Felsher teaches it is old and well known in the art of health care data processing to have: 
computer system including an electronic processor configured to execute computer-readable instructions (Felsher [0073] teaches a computer readable medium that stores instructions that when carried out allow the computer system to receive and transmit data files). 
The motivation to combine the above mentioned references was discussed in the rejection of claim 6 and incorporated herein.
Regarding claim 8, the claim recites the same limitations as those addressed in the rejection of claim 3, and, as such, is rejected for the same reasons as given above. 
Regarding claim 9, Pollanz discloses the system of Claim 7, and Pollanz further discloses: wherein the provider access application allows a provider to retrieve and/or input personal health information of the patient. (Pollanz [0052] discloses portals that incorporate the ability to retrieve, for viewing, and improve the data being requested).  
Regarding claim 18, Pollanz discloses the computing device of claim 1, and Pollanz further discloses:
providing a patient interface application, and wherein the electronic processor is configured to receive the new data module from the server associate with the service provider by receiving the new data module generated for the patient by a provider interface application running on the server associated with the service provider. (Pollanz [0075] discloses, as shown in Fig. 2, a welcome page that included information about the patient. The interface page has options for different actions such as a location to view patient medical history, enter new data, and enter new reports [0052] discloses the invention is internet based and includes medical doctor portals that include connected applications for facilitating the queries and collection of data)

wherein the memory further includes computer-executable instructions that, when executed by the electronic processor, (Felsher [0073] teaches a computer readable medium that stores instructions that when carried out allow the computer system to receive and transmit data files)
The motivation to combine the above mentioned references was discussed in the rejection of claim 6 and incorporated herein.
Claim 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pollanz in view of Francois et al. (US 2016/0147951).
Regarding claim 23, the claim recites similar limitations as those already addressed in the rejection of claim 19 and, as such, is rejected for similar reason as give above. However, Pollanz does not appear to explicitly disclose the data modules being stored on the memory of the computing device associated with the patient. However, Francois teaches it is old and well-known in the art of healthcare data processing to have the data modules being stored on the memory of the computing device associated with the patient (Francois [0057] teaches the patient medical history is stored on an electronic device, such as a smartphone, that is owned or under control of the patient). 
“Another problematic feature of traditional medical records is the use of handwriting by health care providers, which may at times be difficult to decipher. Standard electronic medical records (EMRs) may offer, among other things, the possibility of increased accessibility and legibility. While standard EMRs undoubtedly offer many potential benefits, the entry of accurate and comprehensive information regarding a patient into a standard EMR may be burdensome.” Francois [0002].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare data processing, before the effective filing date of the claimed invention, to modify the computing device of Pollanz to incorporate storing the medical record data in the memory of the computing device of the patient as taught by Francois. Storing the information on the smartphone of the patient provides increased accessibility to the patient’s medical information thereby ensuring that their information is up-to-date and correct in a timely and efficient manner. 
Regarding claim 24, Pollanz discloses the method of claim 17. However, Pollanz does not appear to explicitly disclose storing health records on the memory of the computing device associated with the patient, which includes storing the records on a smart phone. However, Francois teaches it is old and well-known in the art of healthcare data processing to;
store the electronic personal health record on the memory of the computing device associated with the patient includes storing the electronic personal health record on a memory of a smart phone. (Francois [0057] teaches the patient medical history is stored on an electronic device, such as a smartphone, that is owned or under control of the patient).
The motivation to combine the above mentioned references was discussed in the rejection of claim 23 and incorporated herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604.  The examiner can normally be reached on Monday - Friday, 830 - 530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686